          Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 1 of 37




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------X
 Nouhou Conde,

                     Plaintiff,
                                                           MEMORANDUM AND ORDER
               - against -
                                                           19 Civ. 8506 (NRB)
 United States of America, United States
 Postal Service, and Jamal M. Abdus-Sabur,

                Defendants.
 ---------------------------------------X

 NAOMI REICE BUCHWALD
 UNITED STATES DISTRICT JUDGE


      Plaintiff Nouhou Conde (“plaintiff”) commenced this action on

September      12,   2019   to   recover       damages   for   personal   injuries

purportedly sustained during an accident with a United States

Postal Service (“USPS”) truck on 113th Street and Lenox Avenue in

Manhattan on November 10, 2018. 1          The Government 2 moves for summary

judgment on the ground that plaintiff’s injuries were not “serious

injuries” within the meaning of the Comprehensive Motor Vehicle


      1 Plaintiff also sought recompense for damage to his vehicle.       This claim
is not the subject of the instant motions.
      2 This decision will use “the Government” to refer to the United States
of America. Plaintiff’s complaint also asserts claims against USPS and USPS
employee Jamal Abdus-Sabur. However, pursuant to the Federal Tort Claims Act
(“FTCA”), “[t]he remedy against the United States provided by sections 1346(b)
and 2672 of this title for injury . . . arising or resulting from the negligent
or wrongful act or omission of any employee of the Government while acting
within the scope of his office or employment is exclusive[.]”        28 U.S.C.
§ 2769(b)(1).   The Government thus moves to dismiss Mr. Abdus-Sabur and the
USPS as defendants.   Plaintiff does not oppose this application. As “[t]he
only proper defendant to a tort claim under the FTCA is the United States,”
Skyers v. Sommer, No. 12 Civ. 3432, 2016 WL 4484241, at *7 (S.D.N.Y. Aug. 23,
2016), Mr. Abdus-Sabur and the USPS are dismissed as defendants.



                                           1
          Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 2 of 37



Insurance Reparations Act (i.e., New York’s “No-Fault Law”) and on

the further ground that plaintiff’s injuries were not proximately

caused by the subject accident.             The Government also moves to

exclude the proposed testimony of plaintiff’s expert, Dr. Mark

McMahon (“Dr. McMahon”), pursuant to Federal Rule of Evidence

(“FRE”) 702.         For the reasons discussed herein, we grant the

Government’s summary judgment motion on the proximate cause prong

and its motion to exclude, but deny its motion for summary judgment

on the question of whether plaintiff suffered a “serious injury.”

I. Background 3

      A. Accident

      This case arises from an accident that occurred on 113th Street

and Lenox Avenue in Manhattan on the morning of November 10, 2018.

Pl.’s Rule 56.1 ¶ 2; 4 Police Accident Report, ECF No. 26-5.

Plaintiff, a 52-year-old rideshare driver for Juno, proceeded down

the one-way street and observed a USPS truck on the right side of




      3 The following facts are drawn from Defendant’s Rule 56.1 Statement

(“Def.’s Rule 56.1”), ECF No. 25; Plaintiff’s Response to Defendant’s Rule 56.1
Statement (“Pl.’s Rule 56.1”), ECF No. 31; the Declaration of Zachary Bannon in
Support of Defendant’s Motion to Dismiss and exhibits thereto, ECF No. 26; the
Declaration of Gregory C. McMahon in Opposition to the Motion for Summary
Judgment, ECF No. 30; Defendants’ Memorandum of Law in Support of Defendants’
Motion to Exclude the Testimony of Dr. Mark McMahon and for Summary Judgment,
ECF No. 23; Plaintiff’s Memorandum of Law in Opposition to Defendants’ Motion
to Exclude the Testimony of Dr. Mark McMahon and for Summary Judgment (“Opp.”),
ECF No. 28; and Reply Memorandum of Law in Support of Defendants’ Motion to
Exclude the Testimony of Dr. Mark McMahon and for Summary Judgment (“Reply”),
ECF No. 32.
      4 Although the Government brought the instant motions, we cite to
Plaintiff’s Response to Defendant’s Rule 56.1 Statement, ECF No. 31, as many of
the facts of the case are undisputed.


                                        2
          Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 3 of 37



the road.       Pl.’s Rule 56.1 ¶¶ 2-3.       Though certain circumstances

of the accident are disputed, the parties agree that the USPS truck

was not moving when plaintiff approached it from behind. Id. ¶¶ 4-

5.    As the USPS driver testified, when plaintiff approached, he

was stopped and waiting on the street for another driver to leave

a spot so that he could park.          Deposition of Jamal M. Abdus-Sabur,

ECF No. 26-2, at 15:23-16:3.          Moreover, as plaintiff explained to

the Fire       Department   team   who   responded    to   the   accident,    the

accident occurred when he was “squeezing through a tight spot in

his vehicle causing his front passenger door to get caught on the

truck’s bumper,” and that he was moving at approximately five miles

per hour.       Pl.’s Rule 56.1 ¶ 19 (citing the FDNY’s Prehospital

Care Report Summary, included in Harlem Hospital Records, ECF No.

26-7, at HARLEM00025). 5         The impact of the accident resulted in

damage to the USPS truck’s bumper, as well as damage to the

passenger side doors of plaintiff’s van.              Id. ¶ 6; ECF Nos. 26-

11, 26-12 (photographs of vehicles post incident).

      After the police arrived, they took statements from plaintiff

and the USPS driver.        Pl.’s Rule 56.1 ¶¶ 11-12.      Plaintiff informed

a police officer that he was not feeling well, and the officer

called an ambulance.           Id. ¶ 14.      When the ambulance arrived,

plaintiff was found “walking around,” and plaintiff stepped into


      5   Plaintiff later testified that he was driving 20 miles per hour.   Id. ¶
19.



                                         3
          Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 4 of 37



the ambulance with the assistance of medical technicians, who took

him to Harlem Hospital Center.         Id. ¶ 15; Harlem Hospital Records,

ECF No. 26-7, at HARLEM00025.

      B. Medical Treatment

      Harlem      Hospital   Center   staff    evaluated   plaintiff    within

approximately an hour of his arrival.            Pl.’s Rule 56.1 ¶¶ 20-21.

The staff’s notes reflect that plaintiff denied hitting his head 6

and explained that his back pain was a “5,” presumably on a scale

of 1-10.      Id. ¶ 21.    He was discharged within 90 minutes and given

prescriptions for Methocarbamol, a muscle relaxant, and naproxen,

an anti-inflammatory medication.            Id. ¶ 22.

      Over the next thirteen months, plaintiff saw a number of

doctors who reported on his medical condition. The reports discuss

range of motion and spinal issues. The parties dispute the extent,

if any, to which the accident caused these conditions, and whether

these conditions are serious.

      First, on November 13, 2018, three days after the accident,

physiatrist Dina Nelson (“Dr. Nelson”) determined that plaintiff

had an impaired range of motion in his cervical and lumbar spine

and moderate loss of strength in his extremities.              Id. ¶¶ 23-24.

She encouraged plaintiff to refrain from “strenuous activities.”



      6At his deposition, taken on June 25, 2020, plaintiff ultimately testified
that the force of the impact caused him to jump and hit his head on the roof of
his car, and that he then turned around to see what happened, causing pain to
his back. Id. ¶ 7.



                                        4
        Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 5 of 37



Physical Medicine & Rehabilitation of NY, P.C. Records (“PMR

Records”), ECF No. 26-8, at PMR00003.              On November 28, 2018, Dr.

Peter   Kwan    (“Dr.   Kwan”)   performed       similar   tests   and    reached

conclusions similar to Dr. Nelson’s regarding plaintiff’s range of

motion.     Pl.’s Rule 56.1 ¶ 25.            On February 25, 2019, Dr. Angel

Macagno     (“Dr.    Macagno”)     diagnosed        plaintiff      with   lumbar

radiculopathy, herniated lumbar disc, and low back pain.                   Report

of Dr. Macagno (“Macagno Report”), ECF No. 26-10, at 3.                      Dr.

Macagno recommended that plaintiff undergo spinal fusion surgery,

however plaintiff declined.           Id. at 4.     On March 13, 2019, Vadim

Lerman (“Dr. Lerman”) assessed plaintiff and reached conclusions

similar to Dr. Nelson’s regarding plaintiff’s range of motion and

strength.      Pl.’s Rule 56.1 ¶ 31.         On December 18, 2019, Dr. Lerman

again     recommended   a    spinal     fusion    and   decompression,     which

plaintiff did not pursue.        Id. ¶¶ 35, 37.

     Plaintiff also underwent x-ray and MRI imaging of his cervical

and lumbar spine during the thirteen months following the accident.

Technicians at Lenox Hill Radiology reviewed plaintiff’s November

27 and 30, 2018 x-rays and imaging (“2018 Images”), and concluded

that they showed reduction in disc space between several discs,

lordosis indicative of muscle spasms, several disc bulges, and

several herniations.        Id. ¶ 26.    On December 5, 2019, technicians

at Stand-Up MRI took another MRI (“2019 Images,” and together with

the 2018 Images, the “Images”) and concluded that the MRI showed


                                         5
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 6 of 37



several disc bulges, herniations, and spinal straightening.                 Id.

¶¶ 33-34.

      In the meantime, plaintiff received physical therapy between

November 2018 and April 2019.           Id. ¶ 30.      It appears that his

status improved as time went on: on November 13, 2018 and January

8, 2019, Dr. Nelson observed that plaintiff had a “temporary total

disability,” and on February 12, March 19, and April 16, 2019, Dr.

Nelson reported that plaintiff had a “marked partial disability.”

Id. ¶¶ 28-29.      Plaintiff testified that he does exercises for his

back at home, but that he has not seen a physician for his spinal

conditions since March 2020.       Id. ¶ 38.

      C. Dr. Charla Fischer’s Expert Testimony

      Dr.   Charla    Fischer   (“Dr.   Fischer”),     a   professor   in   the

department    of     orthopedic   surgery   at   New       York   University’s

Langone’s Spine Center, is the Government’s expert.               Dr. Fischer

authored an Expert Report dated November 12, 2020 (“Fischer Expert

Report”), ECF No. 27-2, and also submitted the Declaration of

Charla Fischer, M.D., (“Fischer Declaration”), ECF No. 27, which

is dated February 18, 2021.        Her submissions are based on review

of plaintiff’s medical records, Images, and a thorough physical

exam of plaintiff.       Plaintiff never deposed Dr. Fischer.          Tr. of

Oral Arg., Aug. 2, 2021, ECF No. 33 (“Oral Arg. Tr.”), at 4:12-

14.




                                        6
        Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 7 of 37



        In her Report, Dr. Fischer details her review of the Images.

From    her    review       of    studies      of    the   2018    Images,      Dr.   Fischer

concluded that plaintiff has disc bulging and mild stenosis at two

locations      in     the      lumbar    spine       and   disc    degeneration       at    two

locations,      bulging          in    three   locations,         and    stenosis     in    two

locations in the cervical spine.                       Pl.’s Rule 56.1 ¶ 45.                Dr.

Fischer also reviewed plaintiff’s 2019 Images, where she observed

herniation          at      one       location       in     the    lumbar        spine      and

spondylolisthesis at another.                  Id.

        Dr. Fischer evaluated plaintiff herself on October 20, 2020,

employing a combination of subjective and objective testing.                                Id.

¶¶ 39, 42, 44.           When Dr. Fischer employed tests using methodology

that relied on plaintiff’s subjective expression of pain, it

appeared that plaintiff had a limited range of motion.                            Id. ¶ 42.

However,       when      Dr.      Fischer      conducted      tests      using    objective

methodology, each test returned a negative result, evincing no

signs    of    lumbar        disc      herniation,         cervical      disc    herniation,

cervical myelopathy, or spinal cord compression.                                Id.      ¶ 44. 7

Details of these objective tests, as well as plaintiff’s results,

are listed below:

   •    Deep    Tendon         Reflex     Testing:         When    Dr.    Fischer     tested

        plaintiff’s deep tendon reflexes, they were normal.


      7 Plaintiff disputes this statement, noting that Dr. Fischer’s reading of

the 2019 lumbar MRI revealed a herniated disc. Id. ¶ 44.



                                                 7
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 8 of 37




 •   Long-Tract   Sign/L’Hermitte’s         Sign     Testing:   Dr.   Fischer

     concluded that plaintiff’s reactions to this test for nerve

     damage, which checks for spasticity or abnormal stiffness of

     the muscles during normal voluntary movements, were normal.

 •   Hoffman   Test:    This   test       assesses    whether   the   patient

     experiences involuntary contractions of the thumb and index

     finger when the middle finger is flicked.              Plaintiff had a

     negative reaction, i.e., the results did not indicate an issue

     related to plaintiff’s spine.

 •   Spurling Sign Test: Plaintiff had a negative, i.e., normal,

     reaction to this test, which determines whether there is a

     pinched nerve in the cervical spine.

 •   Clonus Test: This test, which assesses nerve damage, is

     performed by dorsiflexing the heel and looking for more than

     three involuntary beats of plantarflexion.           Plaintiff did not

     have any clonus.

 •   Seated Root Tension Test: This test looks for a pinched nerve

     in the lumbar spine.      Plaintiff had a negative, i.e., normal

     reaction to this test.

 •   Straight Leg Raising Test: This test also determines whether

     there is a pinched nerve in the lumbar spine.              Plaintiff had

     negative straight leg tests on both legs.

Fischer Declaration ¶ 5.



                                      8
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 9 of 37



      Based on her review and examination, Dr. Fischer concluded

that while plaintiff did sustain injuries to his neck and back as

a result of the accident, these injuries were cervical paraspinal

muscle strains that would have resolved within three to six months

with appropriate physical therapy.             Pl.’s Rule 56.1 ¶ 47.       Dr.

Fischer opined that a patient who suffers a paraspinal muscle

strain may experience low back pain, but nevertheless generally

remains able to perform activities of daily living, including

driving and taking public transportation.             Fischer Decl. ¶ 7.

      Dr. Fischer further concluded that the conditions visible on

plaintiff’s    Images,       including   degeneration    and   bulging,    were

unrelated to the accident.           Pl.’s Rule 56.1 ¶ 46.        Instead, she

explained,     they     are       consistent   with    age-related     chronic

degeneration commonly seen in a man of plaintiff’s age, as well as

in over 10% of the population.           Id.   Dr. Fischer also opined that

radiculopathy (which she did not diagnose in plaintiff), leg

numbness,     and     pain    —    symptoms    that   plaintiff     reportedly

experienced — are all consistent with chronic spinal degeneration.

Id.

      D. Dr. Mark McMahon’s Expert Testimony

      Dr. McMahon, plaintiff’s expert, is a graduate of Harvard

Medical School and is affiliated with Lenox Hill Hospital.                  ECF

No. 26-3.     He authored a report on behalf of plaintiff dated

September 21, 2020 (“McMahon Expert Report”), Pl.’s Rule 56.1 ¶


                                         9
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 10 of 37



48.       However, he did not submit a report in response to Dr.

Fischer’s Report, Oral Arg. Tr. at 4:15-18. The Government deposed

Dr. McMahon on December 4, 2020 (“McMahon Dep.”), ECF No. 26-4.

      The McMahon Expert Report provides a background section,

which begins on November 10, 2018, i.e., the date of the accident.

McMahon Expert Report at 1.          The “past medical history” section of

the Report says “[n]egative,” indicating that plaintiff had no

relevant medical history.       Id. at 4. 8

      During a physical exam of plaintiff, Dr. McMahon measured

plaintiff’s range of motion using a series of subjective tests and

observed that he had a limited range of motion.              Pl.’s Rule 56.1

¶¶ 56-58.      Dr. McMahon performed only one potentially objective

test, the bilateral leg test, which he marked as positive.               Id. ¶

57.

      Ultimately, Dr. McMahon diagnosed plaintiff with several disc

herniations, bulges, and impingements of the cervical and lumbar

spine, as well as radiculopathy.             Id. ¶ 59.   Dr. McMahon did not

independently review plaintiff’s 2018 or 2019 Images.                Rather, he

copied     those   diagnoses   verbatim      from   Lenox   Hill’s    radiology

studies on the 2018 Images and from electrodiagnostic testing

results issued by PMR.         Id.     In a single sentence, Dr. McMahon



      8 This characterization of plaintiff’s medical history omits testimony
that plaintiff was in a car accident in 2012 and has experienced back pain for
ten years. Deposition of Plaintiff (Pl.’s Dep.”), ECF No. 26-1, at 5:24-25;
McMahon Dep. at 64:23-65:8.



                                        10
        Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 11 of 37



concluded that the diagnoses occurred as a result of the accident

on November 10, 2018.          Id. ¶ 60.          He further concluded that

plaintiff’s     prognosis    was   poor,    and    that    his    condition   was

permanent.     Id. ¶ 63.

      E. Post-Accident Condition

      At the time of the accident, plaintiff worked as a rideshare

driver for companies such as Juno and Uber.               Id. ¶ 1.   He reported

that he did not work for three months following the accident.                  Id.

¶ 16.     Plaintiff also testified that he experienced pain during

certain activities, including standing for 5-10 minutes, using

stairs,    lifting   suitcases,    walking    distances,         playing   sports,

playing     with   his   daughter,    and    occasionally         going    grocery

shopping.      Pl.’s Dep., ECF No. 26-1, at 18:24; 29:9-10; 76:15-

77:23; 79-80.      However, plaintiff continued to walk without a cane

or walker after the accident.        Id. at 78:1-3.

II.   Procedural History

      Plaintiff filed this action on September 12, 2019 against the

United States of America, the USPS, and Jamal Abdus-Sabur.                     ECF

No. 1.    Following discovery, on February 18, 2021, the Government

filed the instant motions to exclude the proposed testimony of

plaintiff’s expert, Dr. McMahon, pursuant to Rule 702, and for

summary judgment on the grounds that plaintiff’s injuries were not

“serious” within the meaning of New York’s No-Fault Insurance Law

and that plaintiff’s injuries were not proximately caused by the


                                      11
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 12 of 37



subject   accident.     ECF   No.   22-23.     Plaintiff    opposed    the

Government’s motions on March 19, 2021, arguing that the Government

failed to meet its burden to show that plaintiff did not have

serious injuries; that issues of fact existed with respect to the

seriousness of the injuries and causation; and that Dr. McMahon

should be permitted to testify.      ECF No. 28.   The Government filed

a reply in further support of its motions on April 2, 2021.            ECF

No. 32.

III. Discussion

     At the outset, we note that the Government’s success on any

one component of its motions — i.e., should our conclusion be that

(i) there is no genuine dispute of material fact that plaintiff’s

injuries are not serious; (ii) there is no genuine dispute of

material fact that the accident did not cause the potentially

serious injuries; or (iii) Dr. McMahon’s testimony should be

excluded — will preclude plaintiff from any recovery for personal

injuries.   See, e.g., Rhone v. United States, No. 04 Civ. 5037,

2007 WL 3340836, at *10 (S.D.N.Y. Nov. 9, 2007) (“Given the Court’s

holding that there is no triable issue of fact as to whether the

Government proximately caused plaintiff’s injuries, the Court need

not consider the Government’s claim regarding whether [plaintiff]

can meet the serious injury threshold.”); Carter v. Full Serv.,

Inc., 815 N.Y.S.2d 41, 43 (2006) (explaining that to recover

damages for non-economic loss related to an injury sustained in an


                                    12
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 13 of 37



accident, “a plaintiff is required to present competent, non-

conclusory expert evidence sufficient to support” findings of

seriousness      and   causation).     Ultimately,   we   agree   with   the

Government that plaintiff has not introduced evidence raising a

triable issue of fact with respect to causation and that the

testimony of Dr. McMahon should be excluded.         As these conclusions

foreclose the availability of recovery pursuant to New York’s No-

Fault Law, we only briefly address the seriousness of plaintiff’s

injuries.

     A. Motion for Summary Judgment

     We begin with the Government’s motion for summary judgment.

As noted earlier, the Government moves for summary judgment with

respect   to    two    issues:   (1) whether   plaintiff’s   injuries    are

“serious” within the meaning of the No-Fault Insurance Law; and (2)

whether the accident caused the potentially serious injuries.

            1. Legal Standard

                 i.    Summary Judgment

     Summary judgment is appropriate when the moving party “shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”          Fed. R. Civ.

P. 56(a).      “A fact is material when it might affect the outcome of

the suit under governing law.” McCarthy v. Dun & Bradstreet Corp.,

482 F.3d 184, 202 (2d Cir. 2007) (internal quotation marks omitted)

(quoting Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir.


                                      13
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 14 of 37



2005)).    A factual dispute is genuine if a reasonable factfinder

could decide in the nonmoving party’s favor.          Id.

       At summary judgment, a court must resolve all ambiguities and

draw all justifiable inferences in the nonmoving party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).               The

moving party must “make a prima facie showing that it is entitled

to summary judgment.”       Celotex Corp. v. Catrett, 477 U.S. 317, 331

(1986).    If it does so, then there is no issue for trial unless

the party opposing summary judgment presents “sufficient evidence

favoring the nonmoving party for a jury to return a verdict for

that party.”      Anderson, 477 U.S. at 249.

               ii.     New York’s No-Fault Law

       Pursuant to 28 U.S.C. § 1346(b), the substantive law of New

York governs this case.        Plaintiff seeks recovery of damages for

both economic and non-economic losses under New York’s No-Fault

Law.

       In 1973, the New York State Legislature enacted the No-Fault

Law to promote prompt resolution of vehicular injury claims while

alleviating unnecessary burdens on the courts.               Abdulazeez v.

Depazarce, No. 17 Civ. 7415, 2020 WL 104990, at *1 n.1 (S.D.N.Y.

Jan. 9, 2020).         Pursuant to the No-Fault Law, automobile owners

are    required   to    purchase   automobile   insurance   and   automobile

insurers, in turn, are required to compensate the insured for up

to $50,000 in losses caused by the use or operation of a motor


                                      14
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 15 of 37



vehicle in New York state, regardless of fault.        Id.   In order to

recover claims for personal injury losses that exceed the $50,000

threshold under the No-Fault Law, a plaintiff must present evidence

(1) that his injury is “serious” and (2) that the injury was

proximately caused by the accident at issue.       See N.Y. Ins. Law §§

5101-5109; Carter, 815 N.Y.S.2d at 43.

                      a. Serious Injury

     Only claimants who have suffered a “serious injury” within

the meaning of the No-Fault Law are permitted to file liability

claims   for   personal   injury   losses   that   exceed    the   $50,000

threshold.     See N.Y. Ins. Law §§ 5101-5109.      Under the No-Fault

Law, a “serious injury” is defined as a personal injury that

results in:

           death;       dismemberment;        significant
           disfigurement; a fracture; loss of a fetus;
           permanent loss of use of a body organ, member,
           function or system; permanent consequential
           limitation of use of a body organ or member;
           significant limitation of use of a body
           function or system; or a medically determined
           injury or impairment of a non-permanent nature
           which prevents the injured person from
           performing substantially all of the material
           acts which constitute such person’s usual and
           customary daily activities for not less than
           ninety days during the one hundred eighty days
           immediately following the occurrence of the
           injury or impairment.

N.Y. Ins. Law § 5102(d).

     “Whether the evidence would warrant a jury finding that a

plaintiff’s injury qualifies as a ‘serious injury’ is a threshold


                                   15
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 16 of 37



legal question for the court to decide.”            Watson-Tobah v. Royal

Moving & Storage, Inc., No. 13 Civ. 7483, 2014 WL 6865713, at *11

(S.D.N.Y. Dec. 5, 2014).         Thus, a defendant moving for summary

judgment    in   cases   governed   by   New   York’s   No-Fault    Law   “must

establish a prima facie case that plaintiff did not sustain a

‘serious injury’ within the meaning of Insurance Law § 5102(d).”

Yong Qin Luo v. Mikel, 625 F.3d 772, 777 (2d Cir. 2010) (quoting

Barth v. Harris, 00 Civ. 1658, 2001 WL 736802, at *2 (S.D.N.Y.

June 25, 2001)).         Once a defendant has made a prima facie case

that plaintiff did not sustain a “serious injury” under § 5102(d),

“the plaintiff must rebut with sufficient admissible evidence to

raise a genuine issue of fact as to whether the plaintiff has

sustained a serious injury.”        Rivera v. United States, No. 10 Civ.

5767, 2012 WL 3132667, at *10 (S.D.N.Y. July 31, 2012) (citation

omitted).    Rather than rely solely on subjective complaints, “a

plaintiff must offer objective proof of an injury.”           Id.    “As long

as the plaintiff adduces sufficient objective evidence from which

a jury could find that she sustained a serious injury, summary

judgment must be denied ‘notwithstanding some contrary probative

evidence.’” Id. (quoting Nasrallah v. Helio De, No. 96 Civ. 82727,

1998 WL 152568, at *8 (S.D.N.Y. Apr. 2, 1998)).

                         b. Causation

     Further, in order to recover under the No-Fault Law, “a

plaintiff is required to present competent, non-conclusory expert


                                        16
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 17 of 37



evidence sufficient to support a finding . . . that the injury was

proximately caused by the accident at issue.” Carter, 815 N.Y.S.2d

at 43; see also Rhone, 2007 WL 3340836, at *6 (explaining that

plaintiff’s   evidence      must   be    competent       and    non-conclusory).

Moreover, where a defendant presents persuasive evidence that the

plaintiff’s alleged pain and injuries were related to a preexisting

condition, the plaintiff has “the burden to come forward with

evidence   addressing    defendant’s         claimed     lack    of   causation.”

Pommels v. Perez, 4 N.Y.3d 566, 580 (2005).                    Where a plaintiff

fails to rebut a defendant’s prima facie showing that the plaintiff

“did not sustain a serious injury as the result of the subject

accident, defendant is entitled to summary judgment.”                   Agard v.

Bryant, 805 N.Y.S.2d 348, 349 (2005); see also Arenes v. Mercedes

Benz Credit Corp., No. 03 Civ. 5810, 2006 WL 1517756, at *8

(E.D.N.Y. June 1, 2006) (“Even when there is objective medical

proof that a plaintiff sustained a serious injury, when additional

contributory factors interrupt the chain of causation between the

accident and claimed injury — such as a gap in treatment, an

intervening medical problem or a pre-existing condition — summary

dismissal of the complaint may be appropriate.”).

           2. Analysis

              i.   Serious Injury

     We    first   assess     whether        plaintiff    sustained      “serious

injuries,” which is a requirement for recovery under the No-Fault


                                        17
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 18 of 37



Insurance Law.        Given our rulings in favor of the Government on

the other two prongs of its motions, our discussion of this issue

is less extensive.

      Plaintiff argues that (i) the Government did not meet its

initial burden to show that plaintiff did not suffer serious

injuries, and (ii) even if the Government did carry its burden,

the evidence creates triable issues of fact as to whether the

accident caused the injuries and whether he suffered serious

injuries under three theories set forth in N.Y. Ins. Law § 5102(d).

Specifically, plaintiff argues that he suffers from: “permanent

consequential       limitation    of   use   of   a   body   organ   or   member”

(Permanent Consequential Limitation); “significant limitation of

use of a body function or system” (Significant Limitation); and

“medically determined injury . . . which prevents the injured

person from performing substantially all of” his customary routine

for ninety of one-hundred eighty days following the injury (90/180

Injury). 9 While we do not address each of these theories in detail,


      9   We provide a brief overview of the relevant law here.
      To establish a serious injury based on permanent consequential limitation
of use of a body organ or member, a plaintiff must “produce competent medical
evidence that [his] injuries are permanent.” Ventra v. United States, 121 F.
Supp. 2d 326, 333 (S.D.N.Y. 2000). Such a claim of permanence “must be supported
by medical records and not based solely on plaintiff’s testimony and subjective
descriptions of pain.” Cabrera v. United States, No. 18 Civ. 07270, 2020 WL
5992929, at *15 (S.D.N.Y. Oct. 9, 2020), appeal dismissed (Feb. 18, 2021)
(citing Jones v. United States, 408 F. Supp. 2d 107, 117 (E.D.N.Y. 2006)).
      “To qualify as a significant limitation, the injury must be significant
in both degree and duration.” Perez v. United States, No. 17 Civ. 4838, 2019
WL 2336526, at *10 (S.D.N.Y. June 2, 2019) (citation and internal quotation
marks omitted). “A ‘significant’ injury is one that results in ‘more than a
minor limitation of use.’” Bass v. Hout, No. 13 Civ. 8516, 2019 WL 6527944, at


                                        18
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 19 of 37



we survey certain evidence and conclude that there are triable

issues of fact regarding the seriousness of plaintiff’s injuries.

                        a. The Government’s Evidence

      At the outset, we find that the Government has made a prima

facie showing that plaintiff’s injuries were not serious.                 Yong

Qin Luo, 625 F.3d at 777.          First, Dr. Fischer’s testimony that

plaintiff’s sprains would have resolved in three to six months

with physical therapy detracts from a conclusion that plaintiff

sustained “permanent” or “significant” injuries from the accident.

Pl.’s Rule 56.1 ¶ 47. Moreover, Dr. Nelson, who examined plaintiff

within days of the accident, discouraged him from engaging in

“strenuous” activities, PMR Records at PMR00003, but did not

otherwise intimate that plaintiff’s injuries would prevent him

from engaging in regular activities.           Further, plaintiff himself

testified that he walked without a cane or walker and continued to

participate in other activities, such as grocery shopping and

dressing himself, Pl.’s Rule 56.1 ¶ 17, each of which are elements

of his customary routine.


*4 (S.D.N.Y. Dec. 4, 2019) (citing Young Sung Lee v. Garvey, 718 F. App’x 11,
15 (2d Cir. 2017)).
      To show that plaintiff has suffered a “serious injury” under the “90/180”
category of the No-Fault Law, a plaintiff must show that he has been “unable to
perform substantially all of [his] daily activities for not less than 90 of the
180 days immediately following the accident.” Rivera, 2012 WL 3132667, at *12;
see also Evans v. United States, 978 F. Supp. 2d 148, 166 (E.D.N.Y. 2013) (“[A]
plaintiff must show that he was prevented from performing his usual activities
to a great extent, rather than some slight curtailment for ninety of the 180
days following the accident.”) (internal quotation marks omitted).




                                      19
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 20 of 37



                          b. Plaintiff’s Evidence

      As the Government made a prima facie showing that plaintiff’s

injuries were not serious, the burden shifts to plaintiff to

introduce evidence to raise a triable issue of fact as to whether

he sustained serious injuries.            Rivera, 2012 WL 3132667, at *10.

Plaintiff is partially successful in doing so.

      On one hand, plaintiff’s evidence does not raise a genuine

dispute     of     material      fact   with     respect       to    the    Permanent

Consequential Limitation category (indeed, plaintiff barely makes

this argument in his opposition).                To start, plaintiff does not

direct     the    Court   to   any    treating    physician’s        medical    report

indicating that he sustained permanent injuries.                    Moreover, though

Dr. McMahon testified that “[h]is condition is permanent,” Pl.’s

Rule 56.1 ¶ 63, Dr. McMahon does not support this conclusion with

objective evidence, which is required to support a finding of

permanence.       Alvarez v. E. Penn Mfg. Co., No. 10 Civ. 09541, 2012

WL 4094828, at *5 (S.D.N.Y. Sept. 17, 2012).                    In the absence of

objective testing to support Dr. McMahon’s medical conclusion,

“mere repetition of the word ‘permanent’ in a medical report is

insufficient” to create an issue of fact.                Id.

      On the other hand, plaintiff’s evidence raises a genuine

dispute     of     material    fact     under    the    Significant        Limitation

category.        For example, plaintiff relies on, inter alia, studies

of   his    2018    and   2019    Images,       which   show    disc       bulges   and


                                         20
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 21 of 37



herniations, and the results of range of motion tests, which show

that his range of motion was limited. Though “courts have recently

begun to question findings of limitations that are based on range

of motion tests that rely on subjective complaints of pain by

plaintiffs,” Booth v. Melville, No. 14 Civ. 7022, 2015 WL 7730931,

at *11 (S.D.N.Y. Nov. 24, 2015), Dr. Nelson’s reports also reflect

a review of plaintiff’s Images, and Dr. Kwan appears to have

examined plaintiff for indications of palpitations and spasms.

See, e.g., PMR Records at PMR00004, PMR00034.              This evidence,

together, is sufficient to raise an issue of fact.          See Madden v.

Lee, No. 0l Civ. 7856, 2002 WL 31398951, at *5 (S.D.N.Y. Oct. 25,

2002) (denying motion for summary judgment where “the plaintiff’s

doctor based his opinion regarding the neck and back limitations

of the plaintiff on MRI tests and observations of spasm and

limitations of range of motion in the plaintiff’s back”).

     Plaintiff also presented evidence that his daily activity was

significantly inhibited, which is sufficient to raise a genuine

dispute   of   material   fact   under   the   90/180    Injury    category.

Importantly, plaintiff testified that he did not work for three

months following the accident.      Pl.’s Rule 56.1 ¶ 16.         Though the

“fact that [plaintiff] missed more than 90 days of work is not

determinative,” Blake v. Portexit Corp., 893 N.Y.S.2d 28, 29–30

(2010),   here   plaintiff   introduced    medical      evidence    that   he

“remained incapacitated from working as a driver” as of February


                                    21
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 22 of 37



12, 2019 – over 90 days after the accident.                PMR Records at

PMR00007-8.    Moreover, plaintiff testified that he felt pain when

he walked, could only “sometimes” shop for groceries, experienced

difficulty lifting heavy items, and could not play sports or with

his children, Pl.’s Rule 56.1 ¶ 17, each of which suggests that

plaintiff’s customary routine was affected.               This evidence is

sufficient to survive summary judgment.

     Notwithstanding our conclusion that there are triable issues

of fact regarding the seriousness of plaintiff’s injuries, in order

to recover under New York’s No-Fault Law, plaintiff also must

introduce evidence showing that the accident actually caused those

potentially serious injuries.     On the issue of causation, however,

plaintiff falls short.

              ii.    Causation

     Regardless of our ruling on the “serious injury” prong, we

need to address the second prong of the Government’s summary

judgment motion, namely, that plaintiff failed to raise a triable

issue of fact as to whether the accident caused the claimed

injuries.      The    Government’s        argument   is   twofold:   first,

plaintiff’s evidence with respect to causation is conclusory, and

second, plaintiff fails to adequately confront the alternative

explanation for plaintiff’s condition, i.e., chronic degeneration.

We agree with the Government in both respects, and therefore grant

the Government’s summary judgment motion.


                                     22
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 23 of 37



                           a. The Government’s Evidence

       The   Government      has   presented    a   prima     facie    case   that

plaintiff’s arguably serious injuries were not caused by the

accident at issue, but instead are attributable to age-related

degenerative changes.          The Government relies primarily on Dr.

Fischer’s    Expert    Report.        Perhaps   given   the    methodology     and

reliability of the Fischer Expert Report, plaintiff does not

dispute the sufficiency of this evidence.

       Based on her review of the Images, as well as a physical exam

of plaintiff, Dr. Fischer concluded that plaintiff suffered non-

permanent neck and lumbar paraspinal muscle strains as a result of

the accident, which would resolve within three to six months with

appropriate physical therapy.          Pl.’s Rule 56.1 ¶ 47.          Dr. Fischer

also opined that the arguably serious conditions reflected in

plaintiff’s 2018 and 2019 Images, including loss of disc height,

mild bulging, and stenosis, are degenerative in nature and not

attributable to the accident.           Id. ¶ 46; Fischer Decl. ¶ 8.           Dr.

Fischer bases her conclusion on the fact that these conditions are

not seen in patients with acute trauma, who would normally present

with   fractures      or   evidence    of    bleeding   such    as    hematoma   —

conditions that are absent in the Images.                Fischer Decl. ¶ 8.

Instead, she explained, such conditions in the cervical and lumbar

spine are consistent with age-related degenerative changes seen in

10% of the population — “chronic, slowly developing degeneration


                                        23
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 24 of 37



seen in all patients as gravity affects disc space.”                         Fischer

Expert   Report   at    8.      Dr.   Fischer    also      explained   that    these

degenerative conditions are consistent with plaintiff’s purported

symptoms, including radiculopathy, leg numbness, and pain.                    Pl.’s

Rule 56.1 ¶ 46. 10

       As Dr. Fischer based her Report on medical reports, imaging,

a physical exam, and her spinal expertise, Dr. Fischer’s Expert

Report is sufficient to establish a prima facie case that the

accident did not cause plaintiff’s potentially serious conditions,

and instead resulted from a preexisting, degenerative condition.

See,   e.g.,   Kerr    v.    Klinger,   896    N.Y.S.2d      868,   868-69    (2010)

(“Defendant established her prima facie entitlement to summary

judgment by submitting evidence, including the affirmed reports of

a radiologist, who, upon reviewing the MRI films taken after

plaintiff’s    accident,       concluded      that   the    disc    bulges    and/or

herniations revealed therein were the result of degenerative disc

disease and not caused by the automobile accident at issue.”).

                            b. Plaintiff’s Evidence

       As the Government has made a prima facie showing that the

accident did not cause the arguably serious injuries, the burden




      10 While Dr. Fischer agrees that plaintiff could benefit from lumbar spine

surgery, she does not attribute the cause of his lumbar problems or the need
for the surgery to the accident. Fischer Expert Report at 9.



                                        24
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 25 of 37



shifts to plaintiff to provide evidence to rebut that showing.

Rhone, 2007 WL 3340836, at *8.

      Plaintiff, however, devoted a mere one paragraph of his

submission to the issue of causation, in which he argues that

“[p]laintiff’s treating physicians, as well as his expert, note

that Mr. Conde had not suffered any similar symptoms before the

accident and had no prior injuries or medical conditions that would

result in the MRI findings which included herniated discs.”                      Opp.

at 15.     Plaintiff further asserts in his summary letter, submitted

simultaneously with his opposition papers in accordance with our

Individual Practice 2(E), “[i]f Mr. Conde did not have prior neck

and back problems, and now has severe neck and back problems after

the collision, causation is only logical.”                      ECF No. 29. 11     In

support of his argument, plaintiff directs the Court only to the

report of Dr. Macagno, who concluded that plaintiff sustained

herniated     discs   as    a      result   of    the   motor   vehicle    collision.

Macagno    Report at       3. 12      Since      plaintiff   also   made   a   passing


      11 As the oral argument revealed, plaintiff was apparently unaware that
his own expert testified to his ten-year history with back pain. Oral Arg. Tr.
at 5:4-7; McMahon Dep. 64:23-65:8.
      12As a general matter, “[u]ncertified medical records and unsworn letters
or reports,” such as the Macagno Report, “are of no probative value,” Parmisani
v. Grasso, 629 N.Y.S.2d 865, 872 (1995), and are considered inadmissible hearsay
that are an insufficient basis for opposing a motion for summary
judgment, Capobianco v. City of New York, 422 F.3d 47, 55 (2d Cir.
2005).    However, “New York State courts have consistently held that a
plaintiff, when opposing summary judgment, may use the unsworn reports that
defendants relied on.” Gualtieri v. Farina, 283 F. Supp. 2d 917, 921–22
(S.D.N.Y. 2003).    In assessing plaintiff's argument, therefore, we consider
the medical reports introduced by the Government. For the reasons that follow,
they do not assist plaintiff’s case.



                                            25
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 26 of 37



reference to his expert, we note that Dr. McMahon, too, concluded

that plaintiff’s condition “occurred as a result of the motor

vehicle accident of November 10, 2018.”            McMahon Expert Report at

5.

     As   to   the   Government’s     first    argument,      we   agree    that

plaintiff’s conclusory arguments and evidence are insufficient to

raise a genuine dispute of material fact regarding causation.                See

McHaffie v. Antieri, 593 N.Y.S.2d 844, 845 (1993) (“The opinion[]

expressed by the plaintiff’s expert[] as to causation . . . [was]

stated    in   wholly   conclusory    terms,    and    [is]     thus     without

evidentiary value.”).

     First, plaintiff’s expert, Dr. McMahon, failed to provide any

sort of analysis with respect to causation.           Dr. McMahon’s Expert

Report begins its background section on November 10, 2018, i.e.,

the date of the accident.      McMahon Expert Report at 1.               In this

regard,   as   plaintiff   conceded    at   oral    argument,      Dr.   McMahon

altogether ignores relevant aspects of plaintiff’s medical history

— such as his motor vehicle accident in 2012, which plaintiff

describes as resulting in injuries to his shoulder and knee, and

his back pain throughout the preceding ten years.               Oral Arg. Tr.

at 6:12-16; see also PMR Records at PMR00002; McMahon Dep. at

64:23-65:11.    Further, Dr. McMahon did not personally review the




                                      26
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 27 of 37



images that form the basis for plaintiff’s diagnoses by Lenox Hill

and PMR, Pl.’s Rule 56.1 ¶ 59, which calls into question Dr.

McMahon’s consideration of plaintiff’s medical history.                 In the

absence of full consideration of plaintiff’s medical history, a

conclusory statement on causation is of little value.                   In any

event,   we   regard   Dr.     McMahon’s    single,    unsupported     sentence

attesting to the cause of plaintiff’s condition as particularly

problematic in light of Dr. McMahon’s own testimony that he renders

the same opinion on causation in each of the 400 or so matters in

which he is retained as an expert annually.               Id. ¶ 51; McMahon

Dep. 28:20-22.

     Second, the other medical reports referred to by plaintiff

are unreliable, as plaintiff failed to adequately disclose his

medical history to the doctors that examined him.                Oral Arg. Tr.

at 4:19-6:9.      Indeed, even plaintiff’s lawyer was surprised to

learn, at oral argument, that plaintiff suffered from ten years of

back pain.     Id. at 4:24-5:3.        In turn, the treating physicians

could not adequately assess whether the accident at issue caused

plaintiff’s injuries.        For example, Dr. Macagno’s report reflects

that plaintiff’s “chief complaint” was “[n]eck and lower back pain

following     motor    vehicle    accident    November     10,    2018,”   and

concludes,    “[b]ased    on     the   patient’s      history    and   clinical

evaluation, the current problem is a work related injury that is

consistent with the work injury described by the patient.” Macagno


                                       27
        Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 28 of 37



Report at 1, 3.     Yet the Macagno Report also states that plaintiff

was “rear-ended” by another car on November 10, 2018, and that he

denied any previous neck and lower back injuries “causing this

type of pain,” and as well as any medical history.             Macagno Report

at 1.      Far from a comprehensive assessment as to potential causes

of the injury, Dr. Macagno’s report is based on background provided

by plaintiff himself, in which plaintiff mischaracterized the

accident and omitted crucial aspects of his actual medical history,

i.e., his ten-year history with back pain.             McMahon Dep. at 64:23-

65:4; see also Kang v. Romeo, No. 18 Civ. 4033, 2020 WL 4738947,

at *8 (E.D.N.Y. Aug. 14, 2020) (“[A] plaintiff’s self-serving and

conclusory     statements   regarding      causation    are   insufficient   to

raise a triable issue of fact if not corroborated by objective

medical evidence.”) (citations omitted); Montgomery v. Pena, 798

N.Y.S.2d 17, 18 (1st Dep’t 2005) (granting summary judgment to

defendants     where   treating    physician’s    report      “does   not   even

mention the prior injuries or the preexisting conditions”). 13


      13 Plaintiff does not direct the Court to the specific reports of other
treating physicians in his discussion on causation. However, having reviewed
them ourselves, we also regard their assessments attributing plaintiff’s
injuries to the instant accident as conclusory and problematic because they
likewise rely on plaintiff’s inaccurate portrayal of the accident and his
medical history. As we know from Dr. McMahon, plaintiff experienced back pain
for ten years, McMahon Dep. 64:23-65:4, yet this is not reflected in the medical
records. See Li v. Aponte, No. 05 Civ. 6237, 2009 WL 1285928, at *7 (S.D.N.Y.
May 5, 2009) (finding chiropractor’s opinion unreliable where expert did not
“consider[] the available data regarding plaintiff’s medical condition and
history”).   Moreover, plaintiff’s 2012 accident and resulting injuries are
included in the medical reports inconsistently. See, e.g., PMR Medical Records
at PMR00001-2 (Dr. Nelson) (noting 2012 motor vehicle accident but otherwise
providing that medical history is “negative”); PMR Records at PMR00032, PMR00035
(Dr. Kwan) (reporting that plaintiff explained that he “hit his head on the


                                      28
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 29 of 37



      We likewise agree with the Government’s second argument: that

plaintiff fails to provide evidence to rebut the Government’s

argument that the purportedly serious injuries were not caused by

the   accident    at     issue,    but    instead     were    caused   by   chronic

degeneration.       In    this    respect,     this    case    closely    resembles

Pommels.      There,     the     defendant’s    expert       physically     examined

plaintiff and reviewed his medical records, and concluded that the

plaintiff’s injury was attributable to a degenerative condition.

Pommels, 4 N.Y.3d at 579.           Instead of addressing the possibility

that a degenerative condition caused the injury, the plaintiff’s

expert merely opined that the injury was caused by the accident.

Id. at 580.      Ultimately, the Court of Appeals granted summary

judgment to the defendant, holding that the plaintiff failed to

come forward with evidence to show that an issue of fact existed

with respect to causation.          Id.

      Here, too, plaintiff fails to rebut the Government’s evidence

that the Images and plaintiff’s purported symptoms support a

finding of degeneration.          Critically, it does not appear that Dr.

McMahon reviewed the evidence that Dr. Fischer used, i.e., the

Images, to determine that plaintiff’s condition was degenerative,

nor did he substantively respond to Dr. Fischer’s diagnosis at his


windshield” and that “[t]he patient’s medical history did not reveal any pre-
existing conditions that may affect the treatment and/or prognosis”); Total
Orthopaedics and Sports Med BRX Records (Dr. Lerman), ECF No. 126-9, at
TOSM00001 (describing 2012 accident but clarifying that “[p]atient was in normal
state of health prior to accident of 11/10/2018”).



                                          29
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 30 of 37



deposition or in a rebuttal expert report.               Further, plaintiff

does not point to any other evidence, such as treating physicians’

reports, to rule out the alternative diagnosis that he suffers

from   chronic   degeneration. 14      Thus,    plaintiff    has   failed   to

introduce evidence to show that an issue of fact exists with

respect to causation.      See Rhone, 2007 WL 3340836, at *8 (“Without

consideration of [plaintiff’s] medical history and the persuasive

evidence of a degenerative condition put forth by the Government,”

the evidence introduced by plaintiff is “mere speculation.”);

Agard, 805 N.Y.S.2d at 349 (granting defendant’s motion for summary

judgment where “[t]he sworn medical report plaintiff submitted in

opposition failed to refute, or even to address, the opinion of

defendant’s    expert   that   the   limitations    of   plaintiff’s     knees

resulted from a preexisting degenerative condition”).

       Indeed, far from ruling out chronic degeneration, plaintiff’s

evidence may even support such a finding.            Dr. Macagno suggested




      14 Perl v. Meher, 18 N.Y.3d 208 (2011), relied on by plaintiff, is not

analogous, as there, the plaintiff actually carried his burden and introduced
evidence to raise an issue of fact regarding causation. In Perl, the defendants
put forth expert evidence that the injury at issue was caused by a preexisting
degenerative condition.    Id. at 218.   Plaintiff, in turn, submitted (1) an
expert affidavit, which provided that some findings from the plaintiff’s MRI
could be consistent either with degenerative disease or specific trauma and (2)
evidence from his treating physician, who explicitly considered the plaintiff’s
symptoms, injuries, and medical history prior to the accident in order to
conclude that the injuries were casually related to the accident. Id. at 219.
In this case, by contrast, plaintiff has not directed us toward any such
evidence, wherein a treating physician or expert considered his actual medical
history, including his history of back pain, as well as alternative causes of
the conditions reflected in plaintiff’s Images and by plaintiff’s purported
symptoms.



                                      30
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 31 of 37



surgery for plaintiff that is “recommended as a treatment of

Degenerative Disc Disease.”          Macagno Report at 4.            Further, Dr.

McMahon testified that plaintiff reported having back pain for ten

years and that he would expect to see “some degeneration” in a 52-

year-old man.      McMahon Dep. at 64:23-65:11.           Dr. McMahon further

testified that he could not definitively rule out the possibility

that    the   injuries   in    question   were   caused    by   a    degenerative

condition.     Id. at 65:12-66:2. 15

       Where, as here, a plaintiff fails to present objective proof

required to create a triable issue of fact and to rebut the

defendant’s evidence that his injuries were not caused by the

instant accident, summary judgment is appropriate.                    See, e.g.,

Graves v. L & N Car Serv., 931 N.Y.S.2d 550, 551 (1st Dep’t 2011)

(dismissing complaint where defendant’s expert explained that the

“injuries     appeared    to    result    from   chronic     and     degenerative

conditions and were not the type of injuries that are caused by

trauma,” and where plaintiff’s reports “said nothing about the

etiology      of   the   injuries,    and     the   report      of    plaintiff’s

chiropractor contained only a conclusory assertion that there was

a causal connection between the injuries and the accident”);

Montgomery, 798 N.Y.S. 2d at 18 (granting summary judgment where


        Dr. McMahon later testified that he believes that herniation occurs as
       15

a result of some kind of force, however he clarified that a “slower speed” car
accident would be “less likely” to herniate a disc. McMahon Dep. At 70:1-17.
In any event, his position that herniation must result from force such as acute
trauma is unsupported medically. Fischer Decl. ¶ 11.



                                         31
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 32 of 37



“plaintiff failed to come forward with the objective proof required

to create a triable issue as to whether her alleged injuries, even

if assumed to have met the serious injury threshold, were caused

by the subject motor vehicle accident.”) (internal quotation marks

and citation omitted).       Accordingly, we grant the Government’s

motion for summary judgment on the issue of causation.

      B. Motion to Exclude Expert Testimony

      In addition to its summary judgment motion, the Government

moves to exclude the McMahon Expert Report.         The admissibility of

expert testimony is governed by Federal Rule of Evidence 702, which

states:

            A witness who is qualified as an expert by
            knowledge, skill, experience, training, or
            education may testify in the form of an
            opinion or otherwise if (a) the expert’s
            scientific, technical, or other specialized
            knowledge will help the trier of fact to
            understand the evidence or to determine a fact
            in issue; (b) the testimony is based on
            sufficient facts or data; (c) the testimony
            is the product of reliable principles and
            methods; and (d) the expert has reliably
            applied the principles and methods to the
            facts of the case.

Id.   Rule 702 imposes on trial judges a “gatekeeping” obligation

that includes the “task of ensuring that an expert’s testimony

both rests on a reliable foundation and is relevant to the task at

hand.”    Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 597

(1993).    Even if, arguendo, plaintiff had introduced a triable

issue of fact with respect to causation, we would grant summary


                                    32
     Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 33 of 37



judgment because Dr. McMahon’s Expert Report is deficient for the

reasons that follow.   See Carter, 815 N.Y.S.2d at 43 (finding that

“a plaintiff is required to present competent, non-conclusory

expert evidence sufficient to support” findings of seriousness and

causation).

     First, the opinions contained in the McMahon Expert Report

regarding the seriousness of plaintiff’s injuries are based on an

inadequate assessment of the evidence.       To start, Dr. McMahon did

not personally review the 2018 or 2019 Images.       Instead, he copied

diagnoses verbatim from radiology reports on the Images, without

reviewing the underlying data himself.       Pl.’s Rule 56.1 ¶ 59.     As

an expert may “not simply be a conduit for the opinion of an

unproduced expert,” this weighs in favor of excluding Dr. McMahon’s

testimony.    Malletier v. Dooney & Bourke, Inc., 525 F. Supp. 2d

558, 664 (S.D.N.Y. 2007).

     Next, Dr. McMahon’s examination of plaintiff relied primarily

on subjective testing, Pl.’s Rule 56.1 ¶¶ 56-57, which calls into

question the reliability of his examination.          When asked about

various objective tests, many of which Dr. Fischer performed, Dr.

McMahon did not dispute their benefits, but merely testified that

they were not part of his routine.      See, e.g., McMahon Dep. 43:20-

44:16 (explaining that he failed to perform certain tests because

“it’s not part of my routine to do those kind of detailed [tests]—

it’s more of an exam to an extent”); id. 50:15-22 (acknowledging


                                   33
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 34 of 37



benefit of objective test for radiculopathy).                  Dr. McMahon’s

failure    to     utilize   all     available    tests   and   materials    is

problematic, as it appears that Dr. McMahon “formed an opinion

without even endeavoring to obtain and consider all the available

and relevant information.”          Li, 2009 WL 1285928, at *7 (excluding

expert testimony); see also Perkins v. Origin Medsystems, Inc.,

299 F. Supp. 2d 45, 61 (D. Conn. 2004) (“[T]he expert is required

to   employ     either   standard   diagnostic    techniques   to   eliminate

obvious alternative causes or, if the defendant suggests some

likely alternative cause of the plaintiff’s condition, the expert

is required to offer a reasonable explanation why he or she still

believes that the defendant’s action or product was a substantial

factor in bringing about the plaintiff's condition.”).

      Second, as is explored above at length, Dr. McMahon’s opinion

on causation is deficient because it is entirely conclusory.               Dr.

McMahon opines in a single sentence that “[t]he above diagnoses

occurred as a result of the motor vehicle accident on November 10,

2018.”     McMahon Expert Report at 5.           He draws this conclusion,

however, without reference to plaintiff’s ten-year history with

back pain or 2012 accident, without considering any alternative

causes of his condition, and without addressing the fact that disc

herniation arising from acute trauma is “exceedingly rare”. 16


      16While Dr. McMahon ultimately concluded that only force could cause disc
herniation, McMahon Dep. 70:2-3, this position lacks medical foundation, see
Fischer Decl. ¶ 11.    In this respect, Dr. McMahon’s position is deficient


                                       34
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 35 of 37



Fischer Decl. ¶ 11.             Moreover, Dr. McMahon failed to submit a

rebuttal     affidavit        to   refute    Dr.    Fischer’s    conclusion     that

plaintiff’s condition did arise from degeneration.                  Oral Arg. Tr.

at 4:15-18.      As an expert’s “testimony [that] touches upon matters

of   causation    .   .   .    will   satisfy      Daubert’s    prerequisites    for

reliability       only     if      the   doctor      conducted     a   meaningful

‘differential diagnosis’ ruling out other possible contributing

factors,” Munafo v. Metro. Transp. Auth., No. 00 Civ. 0134, 2003

WL 21799913, at *18 (E.D.N.Y. Jan. 22, 2003), this deficiency is

reason alone to exclude Dr. McMahon’s opinion with respect to

causation.

      Further, while Dr. McMahon testified at his deposition that

he inferred causation from circumstances surrounding the accident,

it appears that he made such an inference without considering the

context, i.e., the speed and positioning of the vehicles.                 This is

so notwithstanding Dr. McMahon’s admission that the speed of the

vehicles was relevant to the determination of causation.                  McMahon

Dep. 61:21-62:3.          These analytical gaps in the McMahon Expert

Report weigh against its admission, as “[n]othing in either Daubert

or the Federal Rules of Evidence requires a district court to admit

opinion evidence that is connected to existing data only by the




pursuant to Daubert, which considers the “‘general acceptance’ of an expert’s
conclusion.” In re Mirena, 982 F.3d 113, 124 (2d Cir. 2020).



                                            35
       Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 36 of 37



ipse dixit of the expert.”           Gen. Elec. Co. v. Joiner, 522 U.S.

136, 146 (1997).

      Ultimately, where, as here, “an expert opinion is based on

data, a methodology, or studies that are simply inadequate to

support the conclusions reached, Daubert and Rule 702 mandate the

exclusion of that unreliable opinion testimony.”              Amorgianos v.

Nat’l R.R. Passenger Corp., 303 F.3d 256, 266 (2d Cir. 2002).                Thus

we    grant    the    Government’s   motion   to    exclude   Dr.    McMahon’s

testimony.      This decision provides an independent basis on which

to grant summary judgment. 17

IV.   Conclusion

      For     the    foregoing   reasons,   the    Government’s     motion    for

summary judgment is granted and the Government’s motion to exclude

the expert testimony of Dr. McMahon is granted. 18


17 Dr. McMahon’s Expert Report is deficient standing alone, even without
considering Dr. McMahon’s credibility. However, were we to proceed to trial,
his credibility would, of course, be relevant. In that respect, we observe
that Dr. McMahon’s history as an expert raises issues about his credibility:
Dr. McMahon performs about 400 medical examinations per year for the purpose of
authoring expert reports on behalf of plaintiffs, and by his own admission, he
has never declined a case owing to lack of merit. Pl.’s Rule 56.1 ¶¶ 51-52.
In all of these cases, he has concluded that the plaintiff did not have an
entirely good prognosis, and in 90% of them he concluded that the injury was
permanent.   Id. ¶¶ 54, 63.   We are also familiar with other Courts in this
District who — after hearing Dr. McMahon’s testimony at trial — have concluded
that Dr. McMahon’s testimony is “highly suspect.” Cabrera v. United States,
No. 18 Civ. 07270, 2020 WL 5992929, at *8 (S.D.N.Y. Oct. 9, 2020), appeal
dismissed (Feb. 18, 2021); see also Polanco v. United States, No. 19 Civ. 1409,
2020 WL 6504554, at *10 (S.D.N.Y. Nov. 5, 2020) (finding that Dr. McMahon’s
testimony was “not credible”).
      18 In reviewing plaintiff’s complaint, we observed the property damage

claim, ECF No. 1 ¶¶ 31-32, which is not raised in the instant motions. However,
based on our review of the papers submitted in connection with the summary
judgment motion, it appears that plaintiff would face certain challenges in
prevailing on this claim for property damage. For example, plaintiff approached


                                      36
      Case 1:19-cv-08506-NRB Document 35 Filed 08/13/21 Page 37 of 37




Dated:      New York, New York
            August 13, 2021

                                            ____________________________
                                            NAOMI REICE BUCHWALD
                                            UNITED STATES DISTRICT JUDGE




the USPS truck from behind, and therefore had the best view of the situation
before him; the parties agree that the USPS truck was not moving when plaintiff
approached it; and plaintiff himself explained that the accident occurred when
he was “squeezing through a tight spot in his vehicle causing his front passenger
door to get caught on the truck’s bumper.” Pl.’s Rule 56.1 ¶¶ 3-4, 19. While
these factors present obvious obstacles for plaintiff, we certainly have not
reached a conclusion on this claim. In this regard, plaintiff should notify
the Court within two weeks if he will pursue the property damage claim.



                                       37
